Title: Hezekiah Niles to Thomas Jefferson, 1 October 1811
From: Niles, Hezekiah
To: Jefferson, Thomas


           
                  1 Oct. 1811 
                     
          
		     
		   [Ed. Note: In SJL on 6 Oct. 1811 TJ recorded receipt of a letter written five days earlier in Baltimore by “R. Niles.” TJ’s reply to Niles of 14 Oct. 1811 is also recorded in SJL. While neither of these letters has come to light, their contents can be conjectured. On 29 Oct. 1813 TJ sent Hezekiah Niles, the editor of the Baltimore Weekly Register, $15 for a “3. years subscription” to his journal. On 22 Mar. 1815 he forwarded a further $10, which, as he noted in his memorandum book, “pays up” his account “to Sep. 1816.” The letters covering these payments are recorded in SJL but have not been found. Neither has Niles’s reply to TJ of 17 Nov. 1813, which is recorded in SJL as received from Baltimore on 13 Dec. 1813. However, TJ’s record of these payments and his subsequent acknowledgment that he owned a complete set (TJ to Niles, 26 June 1815) proves that he had been taking Niles’s journal from its inception in September 1811. Furthermore, “H. Niles” can easily be mistaken for “R. Niles” in the editor’s signature. The extant evidence therefore suggests that Niles’s letter of 1 Oct. 1811 asked TJ to subscribe to his new journal and that TJ agreed to do so in his 14 Oct. 1811 response (MB, 2:1294, 1307).]
        